     Case 2:17-cv-00343-KJM-DMC Document 41 Filed 05/06/20 Page 1 of 24

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL ALEM,                                        No. 2:17-CV-0343-KJM-DMC-P
12                        Plaintiff,
13            v.                                          FINDINGS AND RECOMMENDATIONS
14    M. CURRY, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court are defendants’ motion for summary judgement (ECF

19   No. 34); plaintiff’s opposition (ECF No. 37); and defendants’ reply (ECF No. 38).

20
21                                     I. PLAINTIFF’S ALLEGATIONS

22                   Plaintiff, Daniel Alem, names the following as defendants: 1) M. Curry; 2) J. Ojo;

23   and 3) Eric Arnold. At all relevant times, plaintiff was an inmate at Solano State Prison in

24   Vacaville, California. According to plaintiff, on November 23, 2015, Officer Curry re-housed

25   plaintiff into a shared cell with an inmate of the same race. ECF No. 1, pg. 15. Plaintiff took issue

26   with his cell-mate’s status as an “active prison gang member” and requested to be housed with

27   someone of a different race. Id. Officer Curry denied plaintiff’s request and, as a result of

28   plaintiff’s objections to the housing assignment, cited plaintiff for a rules violation. Id. Plaintiff
                                                         1
     Case 2:17-cv-00343-KJM-DMC Document 41 Filed 05/06/20 Page 2 of 24

 1   claims that Curry’s housing decisions were made to “[maintain] ethnically (racially) segregated

 2   housing . . .” Id. at 15.

 3                   On December 15, 2015, Officer Ojo interviewed plaintiff about the housing

 4   incident involving officer Curry. Id. at 16. During this interview plaintiff admitted that he refused

 5   Curry’s housing orders and Ojo ultimately found plaintiff guilty of violating the prison’s rules. Id.

 6   As a result, plaintiff lost sixty-one days of privileges including access to: 1) entertainment

 7   devices; 2) the yard; 3) day-room programs; and 4) phone access to contact friends and family. Id.

 8   at 17. Plaintiff claims that Ojo’s interview failed to consider that full context of plaintiff’s

 9   situation.

10                   Plaintiff appealed Ojo’s finding through the prison’s multi-level grievance process.

11   On April 13, 2016, Warden E. Arnold denied plaintiff’s administrative grievance at the second

12   level. Id. at 27. Plaintiff claims that Arnold failed to address his allegations that Curry’s actions

13   were racially motivated, and that Arnold’s denial constituted support for “segregationist

14   behavior.” Plaintiff’s grievance was subsequently denied at the third level on July 25, 2016. Id. at

15   24.

16

17                                     II. PROCEDURAL HISTORY

18                    On February 16, 2017, plaintiff filed a prisoner civil rights complaint against

19   Curry, Ojo, Arnold, and the California Department of Corrections and Rehabilitations (CDCR),

20   alleging that their conduct violated his Equal Protection rights under the Fourteenth Amendment.
21   See ECF No. 1. On February 27, 2019, the CDCR was dismissed as a defendant to the action. See

22   ECF No. 20. On November 8, 2019, the remaining defendants submitted a motion for summary

23   judgement. See ECF No. 34. On December 5, 2019, plaintiff submitted an opposition to

24   defendants’ motion. See ECF No. 37. On December 12, 2019, defendants submitted a reply to

25   plaintiff’s opposition. See ECF No. 38. The Court now reviews defendants’ motion for summary

26   judgement.
27   ///

28   ///
                                                         2
     Case 2:17-cv-00343-KJM-DMC Document 41 Filed 05/06/20 Page 3 of 24

 1                          III. STANDARD FOR SUMMARY JUDGEMENT

 2                  The Federal Rules of Civil Procedure (FRCP) provide for summary judgment or

 3   summary adjudication when “the pleadings, depositions, answers to interrogatories, and

 4   admissions on file, together with affidavits, if any, show that there is no genuine issue as to any

 5   material fact and that the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ.

 6   P. 56(a). The standard for summary judgment and summary adjudication is the same. See Fed.

 7   R. Civ. P. 56(a), 56(c); see also Mora v. ChemTronics, 16 F. Supp. 2d. 1192, 1200 (S.D. Cal.

 8   1998). One of the principal purposes of Rule 56 is to dispose of factually unsupported claims or

 9   defenses. See Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Under summary judgment

10   practice, the moving party

11                  . . . always bears the initial responsibility of informing the district court of
                    the basis for its motion, and identifying those portions of “the pleadings,
12                  depositions, answers to interrogatories, and admissions on file, together
                    with the affidavits, if any,” which it believes demonstrate the absence of a
13                  genuine issue of material fact.
14                  Id., at 323 (quoting former Fed. R. Civ. P. 56(c)); see also Fed. R. Civ. P. 56(c)(1).
15                  If the moving party meets its initial responsibility, the burden then shifts to the

16   opposing party to establish that a genuine issue as to any material fact actually does exist. See

17   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In attempting to

18   establish the existence of this factual dispute, the opposing party may not rely upon the

19   allegations or denials of its pleadings but is required to tender evidence of specific facts in the

20   form of affidavits, and/or admissible discovery material, in support of its contention that the
21   dispute exists. See Fed. R. Civ. P. 56(c)(1); see also Matsushita, 475 U.S. at 586 n.11. The

22   opposing party must demonstrate that the fact in contention is material, i.e., a fact that might

23   affect the outcome of the suit under the governing law, Anderson v. Liberty Lobby, Inc., 477 U.S.

24   242, 248 (1986); T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th

25   Cir. 1987), and that the dispute is genuine, i.e., the evidence is such that a reasonable jury could

26   return a verdict for the nonmoving party, Wool v. Tandem Computers, Inc., 818 F.2d 1433, 1436
27   (9th Cir. 1987). To demonstrate that an issue is genuine, the opposing party “must do more than

28   simply show that there is some metaphysical doubt as to the material facts . . . . Where the record
                                                         3
     Case 2:17-cv-00343-KJM-DMC Document 41 Filed 05/06/20 Page 4 of 24

 1   taken as a whole could not lead a rational trier of fact to find for the non-moving party, there is no

 2   ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587 (citation omitted). It is sufficient that “the

 3   claimed factual dispute be shown to require a trier of fact to resolve the parties’ differing versions

 4   of the truth at trial.” T.W. Elec. Serv., 809 F.2d at 631.

 5                  In resolving the summary judgment motion, the court examines the pleadings,

 6   depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any.

 7   See Fed. R. Civ. P. 56(c). The evidence of the opposing party is to be believed, see Anderson,

 8   477 U.S. at 255, and all reasonable inferences that may be drawn from the facts placed before the

 9   court must be drawn in favor of the opposing party, see Matsushita, 475 U.S. at 587.

10   Nevertheless, inferences are not drawn out of the air, and it is the opposing party’s obligation to

11   produce a factual predicate from which the inference may be drawn. See Richards v. Nielsen

12   Freight Lines, 602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985), aff’d, 810 F.2d 898, 902 (9th Cir.

13   1987). Ultimately, “[b]efore the evidence is left to the jury, there is a preliminary question for the

14   judge, not whether there is literally no evidence, but whether there is any upon which a jury could

15   properly proceed to find a verdict for the party producing it, upon whom the onus of proof is

16   imposed.” Anderson, 477 U.S. at 251.

17

18                                   IV. THE PARTIES’ EVIDENCE

19          A.      Defendants’ Evidence

20                  Defendants’ motion for summary judgment is supported by the following sworn
21   declarations: 1) A. Petty, ECF No. 34-4, pgs. 4-85; 2) J. Spaich, ECF No. 34-4, pgs. 86-130; 3)

22   M. Curry, ECF No. 34-4, pgs. 131-136; and 4) E. Arnold, ECF No. 34-4, pgs. 137-161.

23   Defendants also submit a Statement of Undisputed Facts discussed below in section (IV)(C).

24          B.      Plaintiff’s Evidence

25                  In support of his opposition, plaintiff relies on his sworn declaration, ECF No. 37,

26   pgs. 1-6 and the following exhibits:
27                  Exhibit 1               Declaration of M. Curry in Support of Motion to
                                            Dismiss. ECF 37, pgs. 34-36.
28
                                                        4
     Case 2:17-cv-00343-KJM-DMC Document 41 Filed 05/06/20 Page 5 of 24

 1                   Exhibit 2             Department of Corrections and Rehabilitation Title
                                           15, § 3315. Id. at 37-40.
 2
                     Exhibit 3             Declaration of E. Arnold in Support of Motion to
 3                                         Dismiss. Id. at 41-43.

 4                   Exhibit 4             Excerpt of plaintiff’s deposition (Daniel Alem)
                                           taken on July 15, 2019. Deposition page 123. Id. at
 5                                         44-45.

 6                   Exhibit 5             Department of Corrections and Rehabilitation Title
                                           15, § 3269. Id. at 46-48.
 7
                     Exhibit 6             Department of Corrections and Rehabilitation Title
 8                                         15, § 3269.1. Id. at 49-50.

 9          C.       Defendant’s Statement of Undisputed Facts and Plaintiff’s Response

10                   The following are: 1) defendant’s Statement of Undisputed Facts, ECF No. 34-3;

11   and 2) plaintiff’s responses, ECF No. 37, pgs. 7-18.
                  Defendants’ Statement                          Plaintiff’s Response
12                             Failure to Exhaust Administrative Remedies
13    1. Between November 23, 2015 and February    1. Admit.
      16, 2017, Plaintiff submitted the following
14    appeals to the CSP-Solano IAO: (1) CSP-S-16-
      00534; (2) CSP-S-16-01471; (3) CSP-S-16-
15    01768; (4) CSP-S-16-02310; (5) CSP-S-
      02480; and (6) CSP-S-1602625.
16
      (Declaration of A. Petty in Support of Motion
17    for Summary Judgment (Petty decl.) ¶13(a)-
      (f).)
18

19    2. Of the appeals that Plaintiff submitted to the       2. Admit.
      CSP-Solano IAO from November 23, 2015
20    through February 16, 2017 only CSP-S-16-
      00534 discussed the allegations arising on
21    November 3, 2015.
22    (Petty decl., Exhibits A-G.)
23
      3. The CSP-Solano Inmate Appeal Office                  3. Admit.
24    (“IAO”) received inmate appeal/grievance log
      number CSP-S-16-00534 on February 29,
25    2016. The first level of review was bypassed.
      A second level response to the appeal was
26    provided on April 13, 2016 that denied the
      appeal.
27
      (Petty decl., ¶ 13(a).)
28
                                                          5
     Case 2:17-cv-00343-KJM-DMC Document 41 Filed 05/06/20 Page 6 of 24

 1
      4. Between November 23, 2015 and February        4. Admit.
 2    16, 2017, Plaintiff submitted only two appeals
      for third level review: (1) SOL-16-00534; and
 3    (2) CSP-S-16-02310.
 4    (Declaration of J. Spaich in Support of Motion
      for Summary Judgment (“Spaich decl.”), ¶¶ 9-
 5    11.)
 6
      5. OOA accepted inmate appeal/grievance log      5. Admit.
 7    number SOL-16-00534 for third level review
      on May 19, 2016. This is the same appeal as
 8    CSP-S-16-00534. The appeal was denied on
      July 25, 2016. Plaintiff submitted a CDCR
 9    Form 22 request relating to this appeal on
      August 10, 2016, but it was screened-out on
10    August 12, 2016.
11    (Spaich decl., ¶ 10.)
12
      6. OOA accepted inmate appeal/grievance log 6. Admit.
13    number SOL-16-02310 for third level review
      on December 14, 2016. This is the same appeal
14    as CSP-S-16-02310. This appeal was denied
      on February 23, 2017.
15
      (Spaich decl., ¶ 11.)
16

17    7. SOL-16-00534 does not contain any             7. Deny. SOL-16-00534 does not contain any
      complaints regarding Defendant J. Ojo’s          allegations against J. Ojo but Third Level
18    alleged failure to consider Plaintiff’s equal    Appeals examiner K.Z. Allen acknowledged
      protection argument during the rules violation   defendant Ojo’s involvement, stating he acted
19    report hearing, or any allegations against       appropriately in his decision in find [sic]
      Defendant J. Ojo, whatsoever.                    plaintiff guilty of the RVR1 115 and denied
20                                                     plaintiff’s Third level appeal.
      (Spaich decl., Exhibit B.)
21                                                     (page 24-25 of the Complaint) (page 5-6 #31-
                                                       37 of plaintiff’s declaration in opposition to
22                                                     defendants’ summary judgment motion.)
23
      8. SOL-16-00534 does not contain any             8. Deny. Defendant Arnold was the second
24    complaints regarding Defendant E. Arnold’s       level Respondent and denied plaintiffs second
      alleged failure to consider Plaintiff’s equal    level appeal concerning plaintiff’s equal
25    protection claims on his alleged review of       protection claims.
      Plaintiff’s inmate appeal/grievance, or any
26    allegations against Defendant E. Arnold,
27

28          1
                    RVR refers to a “Rules Violation Report”
                                                     6
     Case 2:17-cv-00343-KJM-DMC Document 41 Filed 05/06/20 Page 7 of 24

 1
      whatsoever.                                            (page 22-23 of the Complaint) (page 5 # 24-
 2                                                           30 of plaintiff’s declaration in opposition to
      (Spaich decl., Exhibit B.)                             defendants’ summary judgment motion.)
 3

 4    9. CSP-S-16-02310 does not contain any                 9. Admit.
      complaints regarding Defendant J. Ojo’s
 5    alleged failure to consider Plaintiff’s equal
      protection argument during the rules violation
 6    report hearing, or any allegations against
      Defendant J. Ojo, whatsoever.
 7
      (Spaich decl., Exhibit C.)
 8

 9    10. CSP-S-16-02310 does not contain any                10. Admit.
      complaints regarding Defendant E. Arnold’s
10    alleged failure to consider Plaintiff’s equal
      protection claims on his alleged review of
11    Plaintiff’s inmate appeal/grievance, or any
      allegations against Defendant E. Arnold,
12    whatsoever.
13    (Spaich decl., Exhibit C.)
14
      11. Plaintiff admits that he did not address any       11. Deny. Plaintiff did not address issues
15    issues against Defendants J. Ojo or E. Arnold          against defendant J. Ojo in the Inmate appeal
      in the applicable inmate appeal/grievance.             CSP-S-16-00534 but did address issues
16

17    (Deposition of Daniel Alem taken on July 15,           against defendant Arnold in the inmate
      2017 (“Alem depo”), 109:10-110:25.)                    appeal.
18
                                                             (page 31 and 33 of the Complaint) (page 5 #
19                                                           24-30 of plaintiff’s declaration in opposition
                                                             to defendants’ summary judgment motion.)
20
                                          Equal Protection Claim
21
      12. On November 23, 2015, M. Curry                     12. Deny. Compaction is a method used to
22    attempted to re-house Plaintiff, from cell 9-          consolidate some race inmates.
      239U to 9-114U for the purpose of
23    compaction, which is the maximum proper                (page 3, 4-8, 14-17 of plaintiff’s declaration
      utilization of beds within an institution. In          in opposition to defendants’ summary
24    other words, compaction involves housing as            judgment motion.)
      many inmates as possible with cell-mates,
25    when appropriate and safe, to ensure that as
      many beds and cells within the institution are
26    used most efficiently to accommodate
27

28
                                                         7
     Case 2:17-cv-00343-KJM-DMC Document 41 Filed 05/06/20 Page 8 of 24

 1
      additional inmates in a housing unit.
 2
      (Declaration of M. Curry in Support of Motion
 3    for Summary Judgment (“Curry decl.”), ¶ 2.)
 4

 5    13. On November 23, 2015, it was the routine           13. Deny. CDCR’s Routin [sic] practice is to
      practice of CDCR, pursuant to the CDCR                 house inmates by race.
 6    Departmental Operations Manual (“DOM”)
      section 54055.7, to house inmates on the first         (page 4 # 16-17 of plaintiff’s declaration in
 7    available and appropriate bed, consistent with         opposition of defendants’ summary judgment
      their Integrated Housing Code (IHC). An                motion.)
 8    Integrated Housing Code is a housing code
      that reflects an inmate’s eligibility to be
 9    racially integrated in a housing environment.
      An inmate’s IHC is determined during
10    reception center processing.

11    (Curry decl., ¶ 3.)

12
      14. On November 23, 2015, Plaintiff had an             14. Deny. There was no legitimate reason
13    IHC of “Racially Eligible,” which is indicated         cited in plaintiff’s RVR 115 as to why
      as “RE.” That meant that he was eligible to be         defendant M. Curry needed to make space for
14    housed in a cell with members of any race. He          any racially exclusive housing.
      was also double-cell approved, which meant
15

16    that he could have a cellmate. At the time,            (page 26 of Complaint) (page 3, 4 # 14, 15 of
      Plaintiff did not have a cellmate. Accordingly,        plaintiff’s declaration in opposition of
17    it was appropriate to re-house Plaintiff with a        defendants’ summary judgment motion.)
      cell-mate, which would allow for the more
18    efficient use of available beds and cells within
      the institution.
19
      (Curry decl., ¶ 4.)
20
21    15. When Defendant M. Curry attempted to re-           15. Deny. Defendant M. Curry did attempted
      house Plaintiff from cell 9-239U to 9-114U, he         [sic] to re-house plaintiff for the purpose of
22    did so within the routine practice of CDCR.            maintaining ethnically segregated housing.
      Plaintiff was to be re-housed in the first
23    available and appropriate bed, so that                 (page 26 of Complaint.) (page 3, 4 # 14-17 of
      additional inmates could be placed in the              plaintiff’s declaration in opposition to
24    housing unit. Defendant M. Curry did not               defendants’ summary judgement motion.)
      attempt to re-house Plaintiff for the purpose of
25    maintaining “ethnically segregated housing.”

26    (Curry decl., ¶ 5.)

27

28
                                                         8
     Case 2:17-cv-00343-KJM-DMC Document 41 Filed 05/06/20 Page 9 of 24

 1
      16. Plaintiff refused to move to cell 9-114U.          16. Deny. Plaintiff never refused to move to
 2    He told Defendant M. Curry, “I am not willing          cell 9-114a with Inmate William Washington
      to move.” Defendant M. Curry gave him                  (AT6324). Inmate Washington refuse [sic] to
 3    another direct order to move, but Plaintiff            allow plaintiff to move in the cell with him,
      refused again. Defendant M. Curry informed             stating, due to prison polities, his race card
 4    Plaintiff that he would be receiving a CDCR-           would not allow this cell move. Plaintiff
      115 rules violation report for refusing housing.       recieved [sic] a RVR 115 but Inmate William
 5                                                           Washington (AT 6324) did not.
      (Curry decl., ¶ 6.)
 6                                                           (page 19 of the Complaint) (page 3 # 12, 9,
                                                             13 of the plaintiff’s declaration in opposition
 7                                                           of defendants’ summary judgement motion.)
 8
      17. Thereafter, Defendant M. Curry prepared a          17. Deny. Defendant M. Curry prepared a
 9    CDCR-115 rules violation report to Plaintiff           CDCR-115, stating he attempted to re-house
      which indicated that he had attempted to               plaintiff for the purpose of compaction with
10    rehouse Plaintiff for purposes of compaction,          one of plaintiff’s own ethnicity. This was a
      but that Plaintiff had refused to accept his           attempted [sic] to segregate plaintiff based on
11    housing assignment. At no point in attempting          race or ethnicity. Compaction is a practice
      to re-house Plaintiff from cell 9-239-U to 9-          used by CDCR to consolidate same race
12    114U did Defendant M. Curry attempt to                 inmates.
13
      segregate Plaintiff based upon his race or             (page 26 of the Complaint) . (page 3, 4 # 8, 9
14    ethnicity. Instead, Defendant M. Curry acted           14, 15 of plaintiff’s declaration in opposition
      within the routine practice of CDCR to re-             to defendants’ summary judgement motion.)
15    house Plaintiff in the first available and
      appropriate bed, so that additional inmates
16    could be placed in the housing unit.
17    (Curry decl., ¶ 7.)
18
      18. During his interaction with Plaintiff on           18. Deny. Defendant Curry’s suggestion to
19    November 23, 2015, Defendant M. Curry                  house plaintiff with Inmate Washington
      never verbalized any discriminatory intent or          (ATC324) who is classified as “other” and no
20    purpose, or suggested that the selection of            other inmate of a different ethnicity shows a
      Plaintiff’s housing assignment was racially            racial motive.
21    motivated.
                                                             (exhibit 4, page 123: 4-23 of plaintiff’s
22    (Alem depo, 44:17-24; 46:3-14; 48:15-19;               Deposition.) (page 3-4: 8, 14-16 of plaintiff’s
      59:2-60:5; 123:1-23.)                                  declaration in opposition of defendants’
23                                                           summary judgment motion.)
24
      19. Plaintiff’s sole interaction with Defendant        19. Admit.
25    J. Ojo regarding the allegations in the
      Complaint occurred during the RVR hearing.
26
      (Alem depo, 111:7-16; 111:17-24.)
27

28
                                                         9
     Case 2:17-cv-00343-KJM-DMC Document 41 Filed 05/06/20 Page 10 of 24

 1
       20. During the RVR hearing, Defendant J. Ojo        20. Admit.
 2     asked Plaintiff whether: (1) he moved into the
       cell, as directed by Defendant M. Curry; and
 3     (2) he followed M. Curry’s orders. Plaintiff
       responded “no” to both questions.
 4
       (Alem depo, 69:6-13.)
 5

 6     21. Defendant J. Ojo allowed Plaintiff to state     21. Admit.
       his defense at the RVR hearing.
 7
       (Alem depo, 64:4-13, 68:22-69:1.)
 8

 9     22. Defendant J. Ojo did not make any remarks 22. Admit.
       in response to Plaintiff’s allegations of racial
10     segregation.
11     (Alem depo, 68:22-69:1.)
12
       23. Plaintiff did not speak with Defendant E.       23. Admit.
13     Arnold about the subject incident. Other than
       submitting an appeal, Plaintiff had no contact
14     with Defendant E. Arnold.
15     (Alem depo, 98:8-17; 99:8-11.)
16
       24. The second level response to inmate             24. Admit.
17     appeal/grievance log number CSP-S-16-00534
       is the sole basis upon which Plaintiff bases his
18     claims against Defendant E. Arnold.
19     (Alem depo, 98:8-17; 99:8-11.)
20
       25. Defendant E. Arnold was not involved in         25. Deny. Defendant Arnold was the second
21     the processing, review, or response to              level Respondent. (page 5 # 24-30 of
       Plaintiff’s inmate appeal/grievance, log            Plaintiff’s declaration in opposition to
22     number CSP-S-16-00534.                              defendants’ summary judgment motion.)
23     (Declaration of E. Arnold in support of motion
       for summary judgment (“Arnold decl.”), ¶2.)
24

25     26. Defendant E. Arnold was not aware of            26. Deny. Defendant Arnold was the second
       Plaintiff’s complaints, allegations, or his         level Respondent. (page 5 # 24-30, 33 of
26     inmate appeal/grievance log number CSP-S-           Plaintiff’s declaration in opposition to
       16-00534 at any time before Plaintiff filed the     defendants’ summary judgment motion.)
27

28
                                                          10
     Case 2:17-cv-00343-KJM-DMC Document 41 Filed 05/06/20 Page 11 of 24

 1
       instant lawsuit.
 2
       (Arnold decl., ¶ 2.)
 3

 4     27. Defendant E. Arnold did not sign his name 27. Deny. Defendant Arnold’s signature,
       to the second level response to inmate        name, title and prison of employment appear
 5     appeal/grievance log number CSP-S-16-00534. on the second level response.
 6     (Arnold decl., ¶ 3.)                              (page 23 of the Complaint.) (page 5 # 29 of
                                                         plaintiff’s declaration in opposition to
 7                                                       defendants’ summary judgment motion.)
 8
       28. Defendant E. Arnold was not involved in       28. Admit.
 9     the November 23, 2015 incident.
10     (Alem depo, 111:17-24.)
11

12

13                                            V. DISUCSSION

14                   In their motion for summary judgment, defendants argue: (1) plaintiff failed to

15    satisfy the exhaustion requirements as to his claims against defendants Ojo and Arnold;

16    (2) plaintiff presents no genuine dispute of material fact regarding his Equal Protection claims

17    against any of the defendants; and (3) defendants are entitled to qualified immunity. The Court

18    agrees on all three contentions.

19    ///

20    ///

21    ///

22    ///

23    ///

24    ///

25    ///

26    ///

27    ///

28    ///
                                                       11
     Case 2:17-cv-00343-KJM-DMC Document 41 Filed 05/06/20 Page 12 of 24

 1           A.      Exhaustion

 2                   Defendants argue that plaintiff failed to exhaust his administrative remedies

 3    against defendants J. Ojo and E. Arnold. The Court agrees and concludes that defendants Ojo and

 4    Arnold are entitled to judgment and a matter of law based on plaintiff’s failure to exhaust.

 5                   Under the Prison Litigation Reform Act (PLRA), prisoners seeking relief under

 6    § 1983 must exhaust all available administrative remedies prior to bringing suit. See 42 U.S.C.

 7    § 1997e(a). This requirement is mandatory regardless of the relief sought. See Booth v. Churner,

 8    532 U.S. 731, 741 (2001) (overruling Rumbles v. Hill, 182 F.3d 1064 (9th Cir. 1999)). Because

 9    exhaustion must precede the filing of the complaint, compliance with § 1997e(a) is not achieved

10    by exhausting administrative remedies while the lawsuit is pending. See McKinney v. Carey, 311

11    F.3d 1198, 1199 (9th Cir. 2002). The Supreme Court addressed the exhaustion requirement in

12    Jones v. Bock, 549 U.S. 199 (2007), and held: (1) prisoners are not required to specially plead or

13    demonstrate exhaustion in the complaint because lack of exhaustion is an affirmative defense

14    which must be pleaded and proved by the defendants; (2) an individual named as a defendant

15    does not necessarily need to be named in the grievance process for exhaustion to be considered

16    adequate because the applicable procedural rules that a prisoner must follow are defined by the

17    particular grievance process, not by the PLRA; and (3) the PLRA does not require dismissal of

18    the entire complaint if only some, but not all, claims are unexhausted. The defendant bears

19    burden of showing non-exhaustion in first instance. See Albino v. Baca, 747 F.3d 1162, 1172

20    (9th Cir. 2014). If met, the plaintiff bears the burden of showing that the grievance process was
21    not available, for example because it was thwarted, prolonged, or inadequate. See id.

22                   The Supreme Court held in Woodford v. Ngo that, in order to exhaust

23    administrative remedies, the prisoner must comply with all of the prison system’s procedural

24    rules so that the agency addresses the issues on the merits. 548 U.S. 81, 89-96 (2006). Thus,

25    exhaustion requires compliance with “deadlines and other critical procedural rules.” Id. at 90.

26    Partial compliance is not enough. See id. Substantively, the prisoner must submit a grievance
27    which affords prison officials a full and fair opportunity to address the prisoner’s claims. See id.

28    at 90, 93. The Supreme Court noted that one of the results of proper exhaustion is to reduce the
                                                        12
     Case 2:17-cv-00343-KJM-DMC Document 41 Filed 05/06/20 Page 13 of 24

 1    quantity of prisoner suits “because some prisoners are successful in the administrative process,

 2    and others are persuaded by the proceedings not to file an action in federal court.” Id. at 94.

 3                   A prison inmate in California satisfies the administrative exhaustion requirement

 4    by following the procedures set forth in §§ 3084.1-3084.8 of Title 15 of the California Code of

 5    Regulations. In California, inmates “may appeal any policy, decision, action, condition, or

 6    omission by the department or its staff that the inmate . . . can demonstrate as having a material

 7    adverse effect upon his or her health, safety, or welfare.” Cal. Code Regs. tit. 15, § 3084.1(a).

 8    The inmate must submit their appeal on the proper form, and is required to identify the staff

 9    member(s) involved as well as describing their involvement in the issue. See Cal. Code Regs. tit.

10    15, § 3084.2(a). These regulations require the prisoner to proceed through three levels of appeal.

11    See Cal. Code Regs. tit. 15, §§ 3084.1(b), 3084.2, 3084.7. A decision at the third formal level,

12    which is also referred to as the director’s level, is not appealable and concludes a prisoner’s

13    departmental administrative remedy. See id. Departmental appeals coordinators may reject a

14    prisoner’s administrative appeal for a number of reasons, including untimeliness, filing excessive

15    appeals, use of improper language, failure to attach supporting documents, and failure to follow

16    proper procedures. See Cal. Code Regs. tit. 15, §§ 3084.6(b). If an appeal is rejected, the inmate

17    is to be provided clear instructions how to cure the defects therein. See Cal. Code Regs. tit. 15,

18    §§ 3084.5(b), 3084.6(a). Group appeals are permitted on the proper form with each inmate

19    clearly identified, and signed by each member of the group. See Cal. Code Regs. tit 15, §

20    3084.2(h).
21                   Defendants argue that plaintiff failed to exhaust his administrative remedies

22    against either defendant Ojo or Arnold because neither is mentioned in plaintiff’s grievances.

23    Specifically, defendants state:

24                           In the present case, Plaintiff submitted several inmate
                     appeals/grievances to the CSP-Solano IAO from November 23, 2015 to
25                   February 16, 2017, but only one of them discussed facts that touch upon
                     the equal protection allegations that Plaintiff raised in his Complaint: CSP-
26                   S-16-00534 (also referred to as SOL-16-00534). (DUF 2.) . . .
                             Plaintiff exhausted CSP-16-00534 to the third level of review, but
27                   this appeal/grievance did not contain any allegations against Defendants J.
                     Ojo or E. Arnold. (DUF 4, 7, 8.)
28
                                                        13
     Case 2:17-cv-00343-KJM-DMC Document 41 Filed 05/06/20 Page 14 of 24

 1                           ***

 2                           Plaintiff admits that he did not address any issues against
                      Defendants J. Ojo or E. Arnold in the applicable inmate appeal/grievance.
 3                    (DUF 11.) Thus, the record is clear—Plaintiff did not exhaust his
                      administrative remedies as to Defendants J. Ojo or E. Arnold.
 4                    Accordingly, the Court should grant summary judgment in favor of
                      Defendants J. Ojo and E. Arnold.
 5
                      ECF No. 34-1, pg. 12.
 6

 7                    1.     Defendant Ojo

 8                    Plaintiff concedes that he did not specifically reference defendant Ojo in the

 9    administrative grievance process. See ECF No. 37, pg. 11. However, plaintiff argues that, despite

10    this omission, he satisfied his exhaustion requirements in accordance with the case Wolff v.

11    Moore, 199 F.3d 324 (6th Cir. 1999).

12                    In Wolff v. Moore, plaintiff, a former inmate, filed a 42 U.S.C.S. § 1983 action

13    against defendants claiming that they used excessive force against him. Id. at 326. Plaintiff’s

14    claim arose before the enactment of the PLRA, but his complaint was filed after the enactment. A

15    Magistrate Judge for the United States District Court for the Southern District of Ohio held that

16    plaintiff was not required to comply with the administrative exhaustion requirement of the PLRA,

17    and that plaintiff had exhausted such remedies because the facts were “closely intertwined with

18    the excessive force claim.” Id. at 329. Defendants appealed and the appellate court held that

19    plaintiff's excessive force complaint was in fact subject to the administrative exhaustion

20    requirement of the PLRA. However, the court also held that plaintiff had substantially complied

21    with the applicable administrative process, and that was all that was required because plaintiff's

22    claim arose before the effective date of the PLRA. Id.

23                    Here, plaintiff argues that his situation “mirrors” the situation in Wolff. Plaintiff

24    states that “. . . the Third Level of Review, Appeals examiner K.Z. Allen acknowledged the

25    [Senior Hearing Officer (SHO)] Lieutenant J. Ojo, found plaintiff guilty of the rules violation and

26    that defendant J. Ojo acted appropriately in making his decision.” ECF No. 37, pg. 31. According

27    to plaintiff, this fact, coupled with the legal precedent set forth in Wolff satisfied his exhaustion

28    requirements.
                                                         14
     Case 2:17-cv-00343-KJM-DMC Document 41 Filed 05/06/20 Page 15 of 24

 1                   Plaintiff’s reliance on Wolff is misplaced. The court in Wolff applied a

 2    “substantial compliance” standard, as opposed to the PLRA’s exhaustion requirements, in a

 3    situation where the plaintiff’s underlying claim arose before the PLRA’s enactment. “When the

 4    claim in question arises before the effective date of the Reform Act, but the complaint is filed

 5    afterwards, the application of this precondition is satisfied where [] there has been substantial

 6    compliance with the applicable administrative process.” Wolff, 199 F.3d at 327. As is obvious

 7    from the record here, plaintiff’s claims arose well after the PLRA was enacted. As such,

 8    compliance with the PLRA’s provisions was mandatory and plaintiff was required to identify the

 9    staff members involved in the alleged deprivation of his Equal Protection rights. See 42 U.S.C.

10    § 1997e(a); see also Cal. Code Regs. tit. 15, § 3084.2(a). It is clear here that plaintiff failed to

11    identify defendant Ojo throughout the administrative appeals process.

12                   2.      Defendant Arnold

13                   As for defendant Arnold, plaintiff argues that he satisfied his exhaustion

14    requirement because plaintiff “. . . named the Warden [Arnold] in the Third [Level of Appeal].”

15    ECF No. 37, pg. 32. Here, the Court is similarly unconvinced. Plaintiff made no particular

16    allegations against Arnold in connection to his Equal Protection claims. Plaintiff simply stated

17    that he was “dissatisfied with the Second Level response” and that plaintiff “[could] only surmise

18    that the Warden [Arnold] supports [Curry’s] segregationist behavior.” ECF No. 1, pg. 31. Simply

19    mentioning a defendant is not sufficient to satisfy a plaintiff’s exhaustion requirements under the

20    PLRA. A plaintiff must identify the staff members involved as well as describe their involvement
21    in the issue. See Cal. Code Regs. tit. 15, § 3084.2(a).

22    ///

23    ///

24    ///

25    ///

26    ///
27    ///

28    ///
                                                         15
     Case 2:17-cv-00343-KJM-DMC Document 41 Filed 05/06/20 Page 16 of 24

 1           B.      Equal Protection Claims

 2                   Defendants argue there is no evidence to establish they violated plaintiff’s Equal

 3    Protection rights. The Court agrees.

 4                   “Prisoners are protected under the Equal Protection Clause of the Fourteenth

 5    Amendment from invidious discrimination based on race.” Woldd v. McDonnell, 418 U.S. 539,

 6    556 (1974); see also Turner v. Safley, 482 U.S. 78, 8 (1987). Racial segregation is

 7    unconstitutional within prisons “save for ‘the necessities of prison security and discipline.’” Cruz

 8    v. Beto, 405 U.S. 319, 321 (1972) (per curiam) (quoting Lee v. Washington, 390 U.S. 333, 334

 9    (1968) (per curiam)). To establish a race-based violation of the Equal Protection Clause, the

10    prisoner must present evidence of discriminatory intent. See Washington v. Davis, 426 U.S. 229,

11    239-40 (1976); see also Serrano v. Francis, 345 F.3d 1071, 1082 (9th Cir. 2003).

12                   1.        Defendant Curry

13                   Defendants argue that Curry did not violate plaintiff’s Equal Protection rights

14    because his attempts to re-house plaintiff were for a racially neutral purpose. Specifically,

15    defendants state that:

16                            It was the routine practice of CDCR, pursuant to the CDCR
                     Departmental Operations Manual (“DOM”) section 54055.7, to house
17                   inmates on the first available and appropriate bed, consistent with their
                     Integrated Housing Code (IHC). (DUF 13.) An Integrated Housing Code
18                   is a housing code that reflects an inmate’s eligibility to be racially
                     integrated in a housing environment. (Id.) An inmate’s IHC is determined
19                   during reception center processing. (Id.)
                              On November 23, 2015, Plaintiff had an IHC of “Racially
20                   Eligible,” which is indicated as “RE.” (DUF 14.) That meant that he was
                     eligible to be housed in a cell with members of any race. (Id.) He was also
21                   double-cell approved, which meant that he could have a cellmate. (Id.) At
                     the time, Plaintiff did not have a cellmate. (Id.)
22                            On November 23, 2015, Defendant M. Curry attempted to re-house
                     Plaintiff, from cell 9-239U to 9-114U for the purpose of compaction.
23                   (DUF 12.) Compaction is the maximum proper utilization of beds within
                     an institution. (Id.) In other words, compaction involves housing as many
24                   inmates as possible with cellmates, when appropriate and safe, to ensure
                     that as many beds and cells within the institution are used most efficiently
25                   to accommodate additional inmates in a housing unit. (Id.)
                              When Defendant M. Curry attempted to re-house Plaintiff from
26                   cell 9-239U to 9-114U, he did so within the routine practice of CDCR.
                     (DUF 15.) Plaintiff was to be re-housed in the first available and
27                   appropriate bed, so that additional inmates could be placed in the housing
                     unit. (Id.) Defendant M. Curry did not attempt to re-house Plaintiff for the
28                   purpose of maintaining “ethnically segregated housing.” (Id.) During his
                                                          16
     Case 2:17-cv-00343-KJM-DMC Document 41 Filed 05/06/20 Page 17 of 24

 1                   interaction with Plaintiff on November 23, 2015, Defendant M. Curry
                     never verbalized any discriminatory intent or purpose, or suggested that
 2                   the selection of Plaintiff’s housing assignment was racially motivated.
                     (DUF 18.)
 3
                     ECF No. 34-1, pgs. 14-15.
 4

 5                   Plaintiff argues that there is a material dispute as to whether Curry’s actions were

 6    racially motivated and discriminatory. According to plaintiff:

 7                           The declarations of the plaintiff and defendant are squarely
                     contradictory as to if plaintiff refused to re-house, if defendant M. Curry
 8                   use race/ethnicity to re-house plaintiff and if defendant Arnold is the
                     Author [sic] of the second level appeal decision. The allegations in the
 9                   plaintiff’s declaration portray a completely needless attempt to re-house
                     plaintiff with someone of his own ethnicity (other) and only with someone
10                   of his own ethnicity (other), when plaintiff could of [sic] been housed with
                     someone of another ethnicity when refused by Inmate William
11                   Washington (AT6324). [. . .]

12                   ECF No. 37, pg. 29

13                   The Court agrees with defendants. Defendants assert that Curry relocated plaintiff

14    to free up cell space and acted in accordance with non-discriminatory CDCR procedure. Despite

15    plaintiff’s blanket denials, it appears undisputed that: (1) “[i]t is the policy of the [CDCR] that

16    race will not be used as a primary determining factor in housing its inmate population2,” ECF No.

17    34-4, pg. 136, § 54055.1; (2) inmates deemed “Racially Eligible” (RE) under the CDCR’s

18    Integrated Housing Code (IHC), may be housed in a cell with members of any race, id. at §

19    54055.5.1; (3) plaintiff was designated as RE at the time of the incident and could have been

20    housed with a cellmate of any race3, ECF No. 34-4, pg. 133; and (4) plaintiff was allowed to have

21    a cellmate and did not have one at the time of the incident, id.

22                   According to defendants, Curry acted within the routine practice of the CDCR and

23    attempted to re-house plaintiff “in the first available and appropriate bed, so that additional

24    inmates could be placed in the housing unit.” Id. at pg. 134. Because CDCR policy justified

25    plaintiff’s cell transfer, and defendant Curry claims that he acted purely in accordance with that

26           2
                     Plaintiff’s assertion that “it is the [routine] practice of CDCR to house inmates by
27    race” is unsupported by the evidence presented. See ECF No. 37, pg. 4, ¶ 17.
              3
                     Plaintiff does not refute that he was designated RE, and admits that “there [were]
28    inmates of different races that plaintiff could have been house with. . .” ECF No. 37, pg. 4, ¶ 16.
                                                           17
     Case 2:17-cv-00343-KJM-DMC Document 41 Filed 05/06/20 Page 18 of 24

 1    policy, it is now incumbent on plaintiff to demonstrate that a genuine dispute exists as to

 2    defendant Curry’s motives.

 3                   Plaintiff’s conclusory assertion that a genuine issue of material fact exists is not

 4    well taken. Federal Rule of Civil Procedure 56(c)(1) explicitly states that "[a] party asserting that

 5    a fact . . . is genuinely disputed must support the assertion by: (A) citing to particular parts of

 6    materials in the record . . . or (B) showing that the materials cited do not establish the absence or

 7    presence of a genuine dispute . . ." Fed. R. Civ. P. 56(c)(1). Here, plaintiff’s claim that Curry’s

 8    actions were motivated by discriminatory intent is supported solely by the assertion in plaintiff’s

 9    declaration that “[c]ontrary to defendant Curry’s declaration, this cell move was racially

10    motivated because he attempted to compact plaintiff with someone of his own ethnicity . . .” ECF

11    No. 37, pg. 3. Sworn declarations by a moving party are the sort of “materials in the record”

12    which may demonstrate a genuine dispute. See Fed. R. Civ. P. 56(c)(1)(A). However, plaintiff’s

13    assertion that Curry’s actions were racially motivated are entirely conclusory and unsupported by

14    any other document submitted to the Court for review.

15                   Plaintiff merely speculates that, because he was placed in a cell with a person of

16    the same race despite objections, that Curry’s motivations were discriminatory as opposed to

17    procedural. While plaintiff is entitled to all reasonable inferences in his favor at the summary

18    judgment stage, “. . .inferences are not drawn out of the air, and it is the opposing party's

19    obligation to produce a factual predicate from which the inference may be drawn.” See Richards

20    v. Nielsen Freight Lines, 602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985), aff'd, 810 F.2d 898, 902
21    (9th Cir. 1987). Here, it is evident that nothing supports plaintiff’s assertion of discriminatory

22    intent other than his own speculation. Plaintiff’s transfer was conducted in full compliance with

23    CDCR policy, and his sole contention appears to be that winding up in a cell with a person of the

24    same race can only be explained by a drive to segregate the prison. However, plaintiff provides

25    no evidence upon which a reasonable trier of fact could determine that such an explanation is

26    credible. Therefore, there is no material dispute as to a key element of plaintiff’s Equal Protection
27    claim and defendant Curry is entitled to summary judgment.

28    ///
                                                         18
     Case 2:17-cv-00343-KJM-DMC Document 41 Filed 05/06/20 Page 19 of 24

 1                   2.      Defendant Ojo

 2                   Defendants argue that defendant Ojo’s limited interaction with plaintiff during the

 3    RVR hearing did not amount to an Equal Protection violation. According to defendants:

 4                           . . .During the RVR hearing, Defendant J. Ojo asked Plaintiff
                     whether: (1) he moved into the cell, as directed by M. Curry; and (2) he
 5                   followed M. Curry’s orders. (DUF 20.) Plaintiff responded “no” to both
                     questions. (Id.) Defendant J. Ojo allowed Plaintiff to state his defense at
 6                   the hearing. (DUF 21.) After Plaintiff stated his defense, Defendant J. Ojo
                     did not make any remarks in response to Plaintiff’s allegations of racial
 7                   segregation from which a discriminatory intent could be inferred. (DUF
                     22.)
 8                           Thus, the evidence shows that Defendant J. Ojo conducted an
                     appropriate RVR hearing: Plaintiff was afforded the opportunity to present
 9                   a defense; Defendant J. Ojo asked appropriate questions to make a
                     determination; and Defendant J. Ojo did not make any remarks from
10                   which an intent to discriminate against Plaintiff may be inferred. (DUF 19-
                     22.) Simply, Defendant J. Ojo made a factual determination that Plaintiff
11                   refused to comply with an order to re-house, based on Plaintiff’s own
                     admission of this fact. Just because Plaintiff’s RVR defense was not
12                   persuasive does not mean that his equal protection rights were violated, or
                     that the ultimate decision was racially motivated. The law requires a
13                   showing by a preponderance of the evidence that the decision was racially
                     motivated. Serrano, 345 F.3d at 1082. No such evidence exists.
14                   Accordingly, Defendant J. Ojo is entitled to summary judgment.
15                   ECF No. 34-1, pg. 16.
16                   Plaintiff admits to meeting with Ojo for an RVR hearing and admits to responding

17    “no” to both of Ojo’s questions. However, plaintiff contends that this did not mean that he

18    “refuse[d] to be housed.” See ECF No. 37, pg. 26. Regardless, plaintiff’s Equal Protection claim

19    against defendant Ojo is completely unsupported. “To avoid summary judgment, [plaintiff] ‘must

20    produce evidence sufficient to permit a reasonable trier of fact to find by a preponderance of the
21    evidence that the [defendant’s] decision was racially motivated.’” Serrano v. Francis, 345 F.3d

22    1071, 1082 (9th Cir. 2003) (citing Bingham v. City of Manhattan Beach, 329 F.3d 723, 732 (9th

23    Cir. 2003)). Here, plaintiff neither alleges, nor provides evidence, that Ojo’s determination was

24    racially motivated or guided by a discriminatory intent. Based on the information provided to

25    him, Ojo made a factual determination that plaintiff refused to comply with an order to re-house.

26    To the extent plaintiff considers Ojo’s determination erroneous, he provides no basis upon which
27    it could be plausibly determined that such an error was driven by racial animus. Therefore,

28    plaintiff’s Equal Protection claim against defendant Ojo also fails.
                                                        19
     Case 2:17-cv-00343-KJM-DMC Document 41 Filed 05/06/20 Page 20 of 24

 1                   3.      Defendant Arnold

 2                   Defendants argue that defendant Arnold’s limited involvement with plaintiff’s

 3    administrative grievances does not establish an Equal Protection violation. Specifically,

 4    defendants argue:

 5                           Plaintiff did not speak with Defendant E. Arnold about the subject
                     incident. (DUF 23.) Other than submitting an appeal, Plaintiff had no
 6                   contact with Defendant E. Arnold. (Id.) The second level response to
                     inmate appeal/grievance log number CSP-S-16-00534 is the sole basis
 7                   upon which Plaintiff bases his claims against Defendant E. Arnold. (DUF
                     24.)
 8                           Defendant E. Arnold was not involved in the processing, review,
                     or response to Plaintiff’s inmate appeal/grievance, log number CSP-S-16-
 9                   00534. (DUF 25.) Defendant E. Arnold was not aware of Plaintiff’s
                     complaints, allegations, or his inmate appeal/grievance log number CSP-
10                   S-16-00534 at any time before Plaintiff filed the instant lawsuit. (DUF
                     26.) Defendant E. Arnold did not sign his name to the second level
11                   response to inmate appeal/grievance log number CSP-S-16-00534. (DUF
                     27.) Defendant E. Arnold was not involved in the November 23, 2015
12                   incident. (DUF 28.)
                             In other words, there are no facts to suggest that Defendant E.
13                   Arnold was in any way involved in the incident or its aftermath. He
                     neither violated Plaintiff’s equal protection rights, participated in the
14                   violation of his equal protection rights, or omitted to perform an act, which
                     he was legally required to do that caused a deprivation of Plaintiff’s equal
15                   protection rights.
16                   ECF No. 34-1, pg. 17.
17                   Plaintiff argues that: (1) defendant Arnold was the second-level respondent during

18    the administrative grievance process, ECF No. 37, pg. 5; (2) Arnold denied plaintiff’s second-

19    level appeal, id.; (3) Arnold “agreed with defendant M. Curry’s actions to house plaintiff by race

20    in his second level response . . .”, id.; and (4) Arnold agreed with Ojo’s RVR determination
21    despite plaintiff’s objections that his housing orders amounted to racial segregation, id.

22                   The Court concludes that it is undisputed that “[t]he second level response to

23    inmate appeal/grievance log number CSP-S-16-00534 is the sole basis upon which [p]laintiff

24    bases his claims against [d]efendant E. Arnold.” ECF No. 37, pg. 17. As such, plaintiff is required

25    to demonstrate that Arnold’s involvement4 in assessing his grievance at the second level resulted

26           4
                       The record shows that “E. Arnold” submitted and signed the “Second Level
27    Response to Appeal Log #CSP-S-16-00534.” ECF No. 34-4, pgs. 13-14. The response addresses
      plaintiff’s racial segregation claim and denies his appeal at the second level. Id. Defendant Arnold
28    alleges that he did not personally review plaintiff’s appeal, that his name was simply typed at the
                                                         20
     Case 2:17-cv-00343-KJM-DMC Document 41 Filed 05/06/20 Page 21 of 24

 1    in discriminatory conduct in violation of the Fourteenth Amendment. However, as with

 2    defendants Curry and Ojo, plaintiff has failed to present any evidence which would create a

 3    genuine dispute as to whether Arnold’s conduct was discriminatory. Plaintiff’s appeal was denied

 4    at the second level because plaintiff “. . . failed to provide proof officer Curry’s action to have

 5    him move into a new cell with a cellmate was against Department policy and/or any court

 6    decisions.” ECF No. 34-4, pg. 14. Plaintiff is unable to plausibly demonstrate that this finding

 7    was either erroneous or a pretext for racial discrimination. Therefore, plaintiff’s Equal Protection

 8    claim fails against defendant Arnold.

 9           C.      Qualified Immunity

10                   As discussed above, the Court finds that plaintiff has failed to establish a valid

11    Equal Protection claim at the summary judgment stage. However, in the event the District Judge

12    finds a genuine dispute as to plaintiff’s Equal Protection claims, the undersigned provides the

13    following analysis.

14                   Government officials enjoy qualified immunity from civil damages unless their

15    conduct violates “clearly established statutory or constitutional rights of which a reasonable

16    person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). In general,

17    qualified immunity protects “all but the plainly incompetent or those who knowingly violate the

18    law.” Malley v. Briggs, 475 U.S. 335, 341 (1986). In ruling upon the issue of qualified

19    immunity, the initial inquiry is whether, taken in the light most favorable to the party asserting the

20    injury, the facts alleged show the defendant’s conduct violated a constitutional right. See Saucier
21    v. Katz, 533 U.S. 194, 201 (2001). If a violation can be made out, the next step is to ask whether

22    the right was clearly established. See id. This inquiry “must be undertaken in light of the specific

23    context of the case, not as a broad general proposition . . . .” Id. “[T]he right the official is

24    alleged to have violated must have been ‘clearly established’ in a more particularized, and hence

25    more relevant, sense: The contours of the right must be sufficiently clear that a reasonable

26
      bottom of the page, and that the signature above his printed name belongs to another CDCR
27    employee. Id. at 139. Thus, it may be disputed whether defendant Arnold personally reviewed
      plaintiff’s appeal. However, assuming, arguendo, that Arnold did in fact review plaintiff’s appeal
28    at the second level, it does not alter the Court’s finding as described in section (V)(B)(3).
                                                           21
     Case 2:17-cv-00343-KJM-DMC Document 41 Filed 05/06/20 Page 22 of 24

 1    official would understand that what he is doing violates that right.” Id. at 202 (citation omitted).

 2    Thus, the final step in the analysis is to determine whether a reasonable officer in similar

 3    circumstances would have thought his conduct violated the alleged right. See id. at 205.

 4                    When identifying the right allegedly violated, the court must define the right more

 5    narrowly than the constitutional provision guaranteeing the right, but more broadly than the

 6    factual circumstances surrounding the alleged violation. See Kelly v. Borg, 60 F.3d 664, 667 (9th

 7    Cir. 1995). For a right to be clearly established, “[t]he contours of the right must be sufficiently

 8    clear that a reasonable official would understand [that] what [the official] is doing violates the

 9    right.” See Anderson v. Creighton, 483 U.S. 635, 640 (1987). Ordinarily, once the court

10    concludes that a right was clearly established, an officer is not entitled to qualified immunity

11    because a reasonably competent public official is charged with knowing the law governing his

12    conduct. See Harlow v. Fitzgerald, 457 U.S. 800, 818-19 (1982). However, even if the plaintiff

13    has alleged a violation of a clearly established right, the government official is entitled to

14    qualified immunity if he could have “. . . reasonably but mistakenly believed that his . . . conduct

15    did not violate the right.” Jackson v. City of Bremerton, 268 F.3d 646, 651 (9th Cir. 2001); see

16    also Saucier, 533 U.S. at 205.

17                    The first factors in the qualified immunity analysis involve purely legal questions.

18    See Trevino v. Gates, 99 F.3d 911, 917 (9th Cir. 1996). The third inquiry involves a legal

19    determination based on a prior factual finding as to the reasonableness of the government

20    official’s conduct. See Neely v. Feinstein, 50 F.3d 1502, 1509 (9th Cir. 1995). The district court
21    has discretion to determine which of the Saucier factors to analyze first. See Pearson v. Callahan,

22    555 U.S. 223, 236 (2009). In resolving these issues, the court must view the evidence in the light

23    most favorable to plaintiff and resolve all material factual disputes in favor of plaintiff. See

24    Martinez v. Stanford, 323 F.3d 1178, 1184 (9th Cir. 2003).

25                    The Court finds all defendants are entitled to qualified immunity. It is initially the

26    plaintiff’s burden to allege a violation has been clearly established such that the officers should
27    have been on notice. Luna v. Ridge, 436 F. Supp. 2d 1163, 1173 (S.D. Cal. 2006) (“[b]road

28    generalities in the articulation of the constitutional right at issue . . . are insufficient to identify a
                                                            22
     Case 2:17-cv-00343-KJM-DMC Document 41 Filed 05/06/20 Page 23 of 24

 1    clearly established right . . .”). "Except in the rare case of an 'obvious' instance of constitutional

 2    misconduct . . . [p]laintiffs must identify a case where an officer acting under similar

 3    circumstances as [defendants] was held to have violated [plaintiff’s constitutional rights]." Sharp

 4    v. Cty. of Orange, 871 F.3d 901, 911 (9th Cir. 2017) (emphasis in original) (quoting White v.

 5    Pauly, 137 S.Ct. at 552).

 6                   As discussed above, plaintiff’s claims against defendants are incredibly scant on

 7    facts upon which a connection can be made between their conduct and a violation of plaintiff’s

 8    rights. Defendant Curry’s sole interaction with plaintiff was when he ordered plaintiff to relocate

 9    cells. As discussed above, this relocation was done in full accordance with CDCR procedure and

10    nothing in the record suggests otherwise. As for defendants Ojo and Arnold, both defendants’

11    interactions with plaintiff were solely as reviewers of plaintiff’s administrative grievances. Ojo

12    was the officer who interviewed plaintiff for his RVR hearing, ultimately found Curry’s

13    descriptions of events credible, and issued plaintiff a rules violation citation. Arnold was the

14    warden who, allegedly, denied plaintiff’s administrative appeal at the second level; also relying

15    on the sincerity of Curry’s claim to have followed procedure. It is undisputed that both plaintiff’s

16    RVR hearing and the second-level determination were part of the exhaustion process required to

17    be completed by plaintiff prior to filing this action. To the extent that any defendant’s conduct

18    during these processes violated plaintiff’s rights, it is not clear exactly how so. Thus, these are not

19    “obvious” instances of constitutional misconduct. As such, plaintiff must demonstrate legal

20    precedent where an officer acting under similar circumstances as defendants was held to have
21    violated plaintiff’s constitutional rights. See Sharp v. Cty. of Orange, 871 F.3d 901, 911 (9th Cir.

22    2017). “In other words, [plaintiff] must point to prior case law that articulates a constitutional rule

23    specific enough to alert these [officers] in this case that their particular conduct was unlawful.”

24    Id. Plaintiff provides no such precedent in his opposition and has thus clearly failed in this

25    burden.

26
27                                             V. CONCLUSION

28                   Based on the foregoing, the undersigned recommends that Defendant’s motion for
                                                         23
     Case 2:17-cv-00343-KJM-DMC Document 41 Filed 05/06/20 Page 24 of 24

 1    summary judgment (ECF No. 34) be granted in full.

 2                   These findings and recommendations are submitted to the United States District

 3    Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 4    after being served with these findings and recommendations, any party may file written objections

 5    with the court. Responses to objections shall be filed within 14 days after service of objections.

 6    Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

 7    Ylst, 951 F.2d 1153 (9th Cir. 1991).

 8

 9

10    Dated: May 6, 2020
                                                          ____________________________________
11                                                        DENNIS M. COTA
12                                                        UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        24
